  Case: 3:17-cr-00071-WHR Doc #: 80 Filed: 04/01/19 Page: 1 of 3 PAGEID #: 549




                UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF OHIO
                 WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,                :   CASE NO. 3:17-CR-71-WHR
                                         :
                 Plaintiff,              :   MOTION FOR EXTENSION
                                         :   IN WHICH TO FILE
     v.                                  :   SENTENCING
                                         :   MEMORANDUM
LAITH WALEED ALEBBINI,                   :
                                         :
                 Defendant.              :
                                         :

     The United States respectfully requests an extension up to and

including this Friday, April 5, 2019, in which to file its sentencing

memorandum. The current deadline, after an extension following the

sentencing hearing, is today, April 1, 2019. The United States’

sentencing memorandum is largely completed, although given the vast

amount of evidence in this case, it is currently extremely lengthy. The

United States is working to edit and narrow the memorandum, but it

just has not been able to complete the task in order to meet the current

deadline. This extension would not, the United States believes, affect

sentencing, which is currently set for May 16, 2019, and the United

States has no objection to an extension for any defense reply
  Case: 3:17-cr-00071-WHR Doc #: 80 Filed: 04/01/19 Page: 2 of 3 PAGEID #: 550




memorandum. Given the time in the day, the United States has not

been able to reach defense counsel in order to make a Local Rule 7.3(a)

inquiry.

                              Respectfully submitted,

                              BENJAMIN C. GLASSMAN
                              United States Attorney

                              s/Vipal J. Patel
                              VIPAL J. PATEL (CA 156212)
                              First Assistant United States Attorney
                              DOMINICK S. GERACE (OH 0082823)
                              Assistant United States Attorney
                              200 West Second Street, Suite 600
                              Dayton, Ohio 45402
                              Office: (937) 225-2910
                              Fax: (937) 225-2564
                              vipal.patel@usdoj.gov
                              dominick.s.gerace@usdoj.gov

                              s/Justin Sher
                              JUSTIN SHER (DC 974235)
                              Trial Attorney
                              National Security Division
                              United States Department of Justice
                              950 Pennsylvania Avenue, NW
                              Washington, DC 20004
                              Office: (202) 353-3909
                              justin.sher@usdoj.gov




                                       2
  Case: 3:17-cr-00071-WHR Doc #: 80 Filed: 04/01/19 Page: 3 of 3 PAGEID #: 551




                     CERTIFICATE OF SERVICE

      I hereby certify that this pleading was filed with this Court on this
1st day of April 2019, a process that automatically provides an electronic
copy to all counsel of record.


                                    s/Vipal J. Patel
                                    VIPAL J. PATEL (CA 156212)
                                    First Assistant United States Attorney




                                       3
